Citation Nr: 1040004	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to October 1997, 
from May 2000 to July 2000, from October 2001 to May 2002, from 
January 2003 from May 2003, and from October 2003 to February 
2005.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2009, on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  Upon review, the Board determined that 
additional development was necessary.

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and are, again, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has complained of left hip pain, but he has not 
been diagnosed with any left hip disability since service.

2.  The Veteran is not shown to have a current left hip 
disability as the result of active duty service.


CONCLUSION OF LAW

The Veteran does not have a left hip disability that was incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete her claims.  

The Board observes that this case was remanded in May 2009 for a 
corrective VA examination.  Specifically, the examiner was 
advised to review the claims file and determine whether there was 
any underlying pathology supporting the existence of the claimed 
left hip disability.  Such an examination was conducted in August 
2009.  Thus, the Board finds that, in regard to the claim herein 
decided, all actions and development directed in the May 2009 
remand have been completed in full.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  The case has been returned to the Board for 
appellate review.  

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in July 2005, prior to adjudication, which informed him of 
the requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letters informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Although the Veteran has not been 
informed, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), that an appropriate disability rating and 
effective date would be assigned if his claim was granted, no 
disability rating or effective date is being set.  As such, the 
Veteran is not prejudiced by the lack of notice pursuant to 
Dingess/Hartman, 19 Vet. App. 473.

In accordance with VA's duty to assist the claimant, VA treatment 
records were associated with the record.  As noted above, a VA 
examination has been conducted; VCAA also requires VA to provide 
a medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (2008).   

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could [provide] 
to the appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). 

The Board concludes that there is sufficient evidence on file on 
which to make a decision on the issue decided on appeal.  The 
Veteran has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally finds 
that general due process considerations have been complied with 
by VA. See 38 C.F.R. § 3.103 (2009).  

Service Connection

As the criteria for entitlement to service connection for a left 
hip disability are not met, the claim for service connection must 
be denied.  While the Veteran clearly has experienced left hip 
pain in the past, there is no currently diagnosed left hip 
disability that can be causally linked to his period of active 
service.  

Service connection may be granted for any current disability that 
is the result of a disease contracted, or an injury sustained, 
while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
also be granted for a disease diagnosed after discharge, where 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are silent for any 
treatment of a left hip injury.  Examination reports dated March 
1997 and June 2000 are normal and reflect that the Veteran did 
not, at either time, complain of joint trouble.  Post-deployment 
health assessments dated October 2003 and February 2004 reveal no 
complaints and no reported injuries.  A January 2005 post-
deployment health assessment reveals that the Veteran reported 
injuring "joints" during his most recent deployment.  January 
2005 assessment comments from a military health care provider 
reflect that the Veteran reported experiencing untreated left hip 
pain during service and stated that his back, left hip, and knees 
were injured while he was on active duty.  

An x-ray dated two (2) days prior to the date of the Veteran's 
discharge from active duty revealed sclerosis along the inferior 
aspect of the bilateral sacroiliac joints, right greater than 
left; the x-ray report states a diagnosis of sacroiliitis, right 
greater than left.  The Board notes that sacroiliitis is 
"inflammation of the sacroiliac joint."  ZO v. Brown, 4 Vet. 
App. 440, 441 (1993).  

In July 2005 the Veteran filed his claim of entitlement to 
service connection.  The Veteran was afforded a November 2005 
general VA examination.  The examination report reflects that he 
reported experiencing left hip pain.

In February 2006, the Veteran received the Iraqi Freedom Registry 
Screening.  At that time, he reported hip pain as a current 
medical problem.  However, no diagnosis was rendered and no 
follow-up treatment was advised.

The Veteran noted on a February 2007 post-deployment health 
screening that his health was about the same as before he had 
deployed, but he had injured his back while on active duty.  The 
screening does not reflect complaints of joint/hip pain.

During a January 2008 VA examination, the Veteran reported that 
he injured his left hip (as well as his lower back and bilateral 
knees) in April 2004 when he jumped, fully equipped, out of a 
five (5) ton truck.  He stated that he did not seek treatment at 
that time, but subsequently developed left hip pain.  The 
examiner observed that motion of the left hip appeared slightly 
painful.  A February 2008 orthopedic examination report reveals 
flexion of 0 to 125 degrees and abduction of 0 to 45 degrees.  
Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2009).  The examiner diagnosed hip pain and opined that 
pain was likely related to the Veteran's service.

In August 2009, the Veteran was afforded another VA examination.  
The examination report reflects review of the claims file and 
notation of the Veteran's account of in-service injury (jumping 
from a truck during service).  Upon examination, the left hip 
range of motion was, again, within normal limits.  An x-ray of 
the left hip was unremarkable and the examiner noted no diagnosis 
of any left hip disability on the basis that there was no 
evidence of indentifiable underlying pathology.

The Veteran has attributed his left hip pain to jumping from a 
vehicle during service.  Lay persons, although competent to 
discuss their symptoms, are not competent to opine as to medical 
etiology.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999).  "Competent medical evidence" is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a) (2009).  

Here, no medically qualified person has diagnosed any disability 
specific to the left hip.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Although an in-service x-ray dated 
February 2005 reflects a diagnosis of sacroiliitis, in McClain v. 
Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court held that 
the requirement of a current disability is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim." 
(italics added for emphasis).  Here, the Veteran filed his claim 
in July 2005 and no medical evidence since the date of that claim 
reflects a diagnosis of anything other than pain.  Further, the 
February 2005 diagnosis observes that sacroiliitis was present 
predominantly on the right side.

The Veteran has not, since filing his claim, been diagnosed as 
having a distinct left hip disability and pain alone does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Although the Veteran may have experienced a left hip 
injury during service, there is no competent medical evidence of 
a current disability for which service connection may be granted.  

38 C.F.R. § 4.40 identifies disabilities resulting in functional 
loss, but requires that any functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant." (2009).  The January 2008 VA examiner 
observed that movement of the Veteran's left hip appeared 
painful, but, as noted by the August 2009 examiner, there is no 
identifiable underlying pathology; no examiner noted any 
functional loss (range of motion was observed as normal).  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
Brammer, 3 Vet. App. at 225.  Accordingly, service connection for 
a left hip disability must be denied.

Finally, in reaching its decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is denied.


REMAND

Although, as noted above, the RO has provided the Veteran with 
pre-adjudication notice as to VA's duties and the elements of a 
service connection claim, he has not been notified in a separate 
letter as to how VA assigns disability ratings and effective 
dates as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the claims on appeal are being remanded for further 
development, the RO/AMC must send a letter inviting the Veteran 
to submit any evidence not yet associated with the claims file 
and stating the five (5) elements of a claim for service 
connection, particularly disability ratings and effective dates, 
in compliance with Dingess.

The record reflects that the Veteran stated during the July 2010 
VA examination of his back that he was receiving "continuous 
physical therapy at private institutions."  However, the claims 
file does not contain any private treatment records pertinent to 
his claimed back disability except for the report from a June 
2009 MRI submitted by the Veteran to VA in September 2010, after 
the most recent supplemental statement of the case (the Board 
notes that the letter accompanying the report indicates that the 
MRI films remain outstanding and, regardless, pursuant to 38 
C.F.R. § 20.1304(c), the Board cannot undertake an initial review 
of pertinent evidence unless the Veteran has submitted a waiver).  
Concurrent with the request for the Veteran to submit any new 
evidence, the RO/AMC must ask the Veteran to identify these 
outstanding private medical records and provide him with the 
necessary authorization forms.

Under VCAA, VA is obliged to provide an examination when 
necessary, based on the evidence of record.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the Veteran was afforded a general examination in 
November 2005 and an examination for his claimed disabilities in 
January 2008.  Observing that VA examiners had noted pain, but 
not the existence of any underlying pathology, the Board remanded 
the claims for additional medical evaluation in May 2009.  The 
Board specifically ordered examiners to "provide a diagnosis of 
any underlying pathology for the left hip, bilateral knees, and 
low back pain" and perform "all indicated tests and studies."

The August 2009 VA examiner, although noting the results of an x-
ray of the left hip and noting "no identifiable underlying 
pathology at the left hip," did not report any tests/studies of 
the knees.  The examination concludes "knees pending films" and 
no subsequent notation.  The July 2010 examination report 
indicates that an imaging study of the back was necessary, but 
not conducted because the Veteran was expected to provide an MRI 
from a private institution.  The report concludes with the 
statement "exam incomplete as MRI from outside institution not 
provided."  

Pursuant to 38 C.F.R. § 4.2, if any report does not include 
adequate responses to the specific opinions requested, the report 
must be returned to the providing physician for corrective 
action.  Further, where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As the 2009 and 2010 examination reports, 
in regard to the claims for knee disabilities and a back 
disability, do not reflect compliance with the May 2009 remand 
directives, the Board finds that an additional remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  In so doing, the RO/AMC 
must ensure that its notice meets the 
requirements of Dingess (cited to above), 
particularly as to the assignment of 
disability ratings and effective dates.  The 
RO/AMC must gather any outstanding VA 
treatment records - to specifically include, 
but not limited to, any x-ray images of the 
bilateral knees associated with the August 
2009 VA examination - and provide the 
Veteran with the necessary authorizations 
for the release of any private treatment 
records not currently on file - to 
specifically include, but not limited to, 
the private treatment reported by the 
Veteran at the July 2010 VA examination and 
the full June 2009 MRI (of the back) results 
as described by the Veteran's September 2010 
letter.  The RO/AMC must obtain these 
records and associate them with the claims 
folder.

2. After the above has been completed, the 
RO/AMC must review the claims file, ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full, and take any additional development 
deemed necessary.  

3.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the August 2009 and July 2010 
examiners to further clarify their opinions.  
The following considerations will govern the 
review:

a. The claims folder and a copy of 
this remand will be made available to 
the examiners, who must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.

b. After reviewing the claims file, 
the examiners must provide opinions 
as to whether or not the Veteran has 
a current left knee, right knee, 
and/or low back disability as the 
result of his active duty service.

c.  The examiners must specifically 
identify the evidence of record 
relied upon in their decisions.

i.  In regard to the knee 
disabilities, the examiner must 
refer to any films taken in 
conjunction with the August 
2009 examination; if no imaging 
studies were conducted at that 
time, the examiner must perform 
any tests/studies necessary to 
diagnose underlying 
pathologies, if any.

ii.  In regard to the back 
disability, the examiner must 
refer to the June 2009 MRI 
report and any other imaging 
studies newly associated with 
the record as the result of 
this remand; if the examiner 
determines that the imaging 
results are not adequate, he or 
she must perform any 
tests/studies necessary to 
diagnose underlying 
pathologies, if any.
         
d.  A rationale, referring to the 
pertinent evidence of record, must be 
provided for any findings rendered.  
If either examiner is unable to state 
an opinion without resort to 
speculation, he or she must so 
indicate and explain why.

e. If either the August 2009 or March 
2010 examiner is not available, the 
RO/AMC must forward the claims folder 
to other examiners qualified to 
provide the opinions and 
clarifications requested above.  An 
additional examination is required if 
and only if any examiner believes it 
necessary in order to provide the 
requested opinions. 

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.  
See 38 C.F.R. § 4.2 (2009).

5.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  The Veteran must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


